Citation Nr: 1133109	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  07-31 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for left medial epicondylitis (claimed as a left elbow condition).

2.  Entitlement to service connection for patellofemoral syndrome of the right knee (claimed as a right knee condition).  

3.  Whether the reduction from 20 percent to 10 percent for service-connected degenerative disc disease at L4-5 and L5-S1 (claimed as a back condition) effective from December 1, 2007, was proper.

4.  Whether the reduction from 20 percent to 10 percent for service-connected right shoulder impingement effective from December 1, 2007, was proper.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to February 2006.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota. 

In March 2008 the Veteran offered testimony before a Decision Review Officer (DRO).  A transcript of the testimony offered at this hearing has been associated with the record.  

The issues of whether the reduction from 20 percent to 10 percent for service-connected degenerative disc disease at L4-5 and L5-S1 (claimed as a back condition) effective from December 1, 2007, was proper and whether the reduction from 20 percent to 10 percent for service-connected right shoulder impingement effective from December 1, 2007, was proper, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The issue of entitlement to service connection, to include as on a secondary basis, for spondyloarthropathies (such as ankylosing spondylitis, psoriatic arthritis, reactive arthritis or arthritis related to inflammatory bowel disease, including ulcerative colitis or Crohn's disease), has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative evidence as to whether the Veteran has left medial epicondylitis (claimed as a left elbow condition) that is causally related to service.

2.  There is an approximate balance of positive and negative evidence as to whether the Veteran has patellofemoral syndrome of the right knee (claimed as a right knee condition) that is causally related to service.


CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, service connection for left medial epicondylitis (claimed as a left elbow condition) is established.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  Resolving doubt in the Veteran's favor, service connection for has patellofemoral syndrome of the right knee (claimed as a right knee condition) is established.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims decided herein, considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2010).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for chronic disabilities, such as arthritis, if such is shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the Veteran's service treatment records discloses a complaint of bilateral elbow pain for 6 months with no known history of injury in June 2004.  No disorder of the elbows was assessed at this time.  The remainder of the service treatment records are silent with respect to the elbows or knees.  The Veteran served as a Fuels Craftsman.  See DD Form 214.

In furtherance of substantiating his claim, the Veteran was afforded a VA general medical examination in May 2006.  At this time, the Veteran complained of symptomatology, apparently including his left elbow and right knee, with an onset in service.  He could not recall any particular injury, only the chronic wear of pulling fuel hoses, working with petroleum and doing mechanical work.  

Examination of the Veteran at this time showed normal muscle tone of the upper and lower extremities.  The Veteran avoided kneeling and squatting and reported knee pain with overuse, such as running, kneeling and squatting.  He also related weakness in his dominant upper extremity, i.e. the left hand.  He walked with a normal gait.  He denied any weakness, swelling, heat, redness, instability or giving way of the elbows and knees.  He reported a history of flare-ups of knee and elbow pain 2 to 3 times per year that necessitated the use of Motrin.  The knee exhibited no instability or giving way, but crepitus was apparently noted.  

Examination of the left elbow noted  provocative test for medial epicondylitis, mild.  X-rays of the left elbow were radiographically negative.  The examiner assessed medial epicondylitis of the left elbow.

The right knee exhibited pain on motion.  X-rays of the right knee were suspicious for small joint effusion.  Further evaluation by MRI was suggested as it was clinically warranted to rule out internal underlying internal derangement.  Anterior knee pain was assessed at this time, with no history of treatment.  

In furtherance of substantiating his claim for service connection of a right knee condition the Veteran submitted private medical records from the 319th Medical Group.  The earliest of these records is dated in November 2006; however, they do note a history of pain in the right knee for at least a year prior.  They also note a diagnosis of patellofemoral syndrome of the right knee.  

Initially, the Board points out that the Veteran's diagnosed conditions of the left elbow and right knee, i.e. medial epicondylitis and patellofemoral syndrome, respectively, are not disorders subject to presumptive service connection.  Indeed, there is no X-ray evidence of any arthritis in these joints as shown by VA examination in May 2006.  Accordingly, the presumptive regulations are unavailing.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).
Nevertheless, the Board notes that the Veteran, as a layperson, is certainly competent to relate his observations of symptomatology, as he has done in this case.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007); Barr v Nicholson, 21 Vet. App. 303 (2007); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  There is nothing in the record to suggest that the Veteran lacks any credibility with respect to his complaints.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Indeed, the fact that he complained of symptoms in such close proximity to his discharge - only 3 months thereafter - tends to lend credence to his assertions.  In any case, the Board has the responsibility to assess the credibility and weight to be given to the competent evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Along these lines, the Board thus finds that the claims are substantiated.  The Board finds the Veteran competent and credible with respect to his reports of symptomatology of the left elbow and right knee in and since service.  His statements, coupled with the fact that left medial epicondylitis was assessed approximately 3 months following his discharge and that patellofemoral syndrome of the right knee was assessed approximately 9 months thereafter, bring the evidence to at least equipoise that the conditions had their onset in service.  Accordingly, the claims are granted.  Gilbert, supra.  


ORDER

Entitlement to service connection for left medial epicondylitis (claimed as a left elbow condition) is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for patellofemoral syndrome of the right knee (claimed as a right knee condition) is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

When the Veteran was first granted service connection for degenerative disc disease at L4-5 and L5-S1 (claimed as a back condition) and right shoulder impingement, these disorders were evaluated based upon the findings contained in a May 2006 VA examination report.  Based upon this report, the RO assigned an initial 20 percent evaluation for each disability in a September 2006 rating decision.  The RO advised the Veteran in this rating decision that because there was a likelihood of improvement these assigned evaluations were not considered to be permanent and were subject to a future review examination.

In June 2007 the Veteran underwent a VA review examination.  Based upon the findings of this examination, the RO proposed to reduce the Veteran's evaluation from 20 percent to 10 percent for both degenerative disc disease at L4-5 and L5-S1 (claimed as a back condition) and right shoulder impingement.  The Veteran objected to the proposed reductions and it was agreed that he would be afforded another examination.  See August 2007 informal hearing report.  

Such an examination was conducted in September 2007.  Range of motion studies for the right shoulder and low back were conducted and each joint was examined with respect to functional capacity.  

With respect to the shoulder, the Veteran reported shoulder discomfort at approximately 145 degrees pre-exercise and pain at approximately 90 degrees thereafter.  Objectively, pain was noted at 170 degrees in the shoulder upon forward flexion.  Abduction was to 180 degrees.  External and internal rotation were to 90 degrees.  Ten repetitions of exercise were performed and some mild grimacing was noted with respect to pain.  There was no weakness, incoordination or fatigability noted, however.  No flare-ups were noted either, and post-exercise range of motion was the same in all parameters, as was passive motion.  

With respect to the low back, the examiner noted that the Veteran's gait and posture were completely normal.  Also noted, was that the Veteran had a wear pattern to the heels with the right shoe's heel having a hole worn in it.  Waddel's and heel tap were both negative, as was straight leg raising testing.  Babinski's sign was negative and neurologic testing was normal.  There was no muscle atrophy and strength was 2/5 and symmetric.  The Veteran was able to heel/toe walk.  The Veteran reported tenderness, but none was shown objectively.  There was some straightening of the lumbar spine.  Active flexion was to 35 degrees.  Passive flexion was to 40 degrees.  Active and passive extension were to 20 degrees.  Left lateral flexion was to 18 degrees.  Right lateral flexion was to 22 degrees.  Passive range of motion for left and right lateral flexion were the same.  The Veteran reported pain at all of these parameters.  

The Veteran was asked to perform 10 repetitions of forward flexion and he asked the examiner how far forward he should bend.  The examiner noted that the Veteran was advised to flex as far as was comfortable.  During forward flexion it was noted that the Veteran was able to forward flex to approximately 90 degrees throughout the exercises, with some evidence of pain with mild grimacing noted.  There was no weakness, incoordination or fatigability and no additional functional loss or flare-ups with exercises.  Post-exercise flexion was to 10 degrees.  Extension was to 15 degrees.  Left lateral flexion was to 10 degrees.  Right lateral flexion was to 15 degrees.  Left and right lateral rotation were each to 10 degrees.  The examiner noted that the Veteran reported pain at all of the above measurements post-exercise.  The examiner further documented that passive range of motion remained the same in all of the above parameters and that the post-exercise measurements were less than would be expected, particularly considering the mild grimacing with exercise, the ability to forward flex with exercise, his subjective reports of pain and his current level of functioning.  

Based upon the results of the examination report, as well as the other pertinent evidence of record, the RO effectuated its proposed reductions.  The Veteran and his representative have taken issue with the examinations.  With respect to the first VA examination, they contend that it is inadequate as it did not adequately address pain when addressing limitation of motion.  38 C.F.R. §§ 4.40, 4.45 and 4.59 require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  With respect to the second and most recent examination, they assert it to be inadequate for a number of reasons, but in particular seem to emphasize that it was inadequate for the RO to utilize it to conclude that the Veteran's range of motion studies were invalid and that the Veteran overly-exerted himself during some of the range of motion testing, thus skewing the results.  

In reviewing the June and September 2007 examination reports by means of comparison, the Board notes that there is a substantial discrepancy between the range of motion measurements of the low back.  Moreover, there is a substantial discrepancy between the pre and post-exercise goniometrics for both the right shoulder and low back in that examination report, and the examiner seemed to question the adequacy thereof.  These facts coupled with the Veteran's concerns about the adequacy of the examination lead the Board to conclude that the examination report is inadequate for rating purposes.

It must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. 413, 420-21 (1995) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).  VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2.  Accordingly, as the latest VA examination report is inadequate for addressing whether the Veteran's service-connected conditions have indeed demonstrated improvement, the Board finds that further examination is necessary to decide the claims.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his service-connected degenerative disc disease at L4-5 and L5-S1 and right shoulder impingement.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination.

The examination report should specifically state the degree of disability present in the Veteran's low back and right shoulder and his current range of motion in these joints, as well as identify and document any objective evidence of pain, weakness, catching, incoordination, fatigability, etc.  Any neurological abnormalities resulting from the service-connected disabilities, i.e. numbness, etc., should be discussed.  The clinician should also discuss how the Veteran's disability impacts his daily activities of living.  The extent of any weakened movement and excess fatigability on use should be described, with objective confirmation thereof.  To the extent possible, the functional impairment due to weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  Range of motion studies should be conducted using a goniometer and the use thereof should be noted in the examination report.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

When the Veteran is notified of the scheduling of the examination, he should be provided notice of the regulatory provisions regarding the consequences of failing to report for a scheduled VA examination.  38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L.M.BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


